Title: From Thomas Jefferson to John le Tellier, 26 October 1808
From: Jefferson, Thomas
To: Tellier, John le


                  
                     Oct. 26. 08.
                  
                  Mr. Le Tellier is desired to make for the President’s house two silver terrines, of the ordinary size, and of the form numbered 1505. on the drawing sent, being the uppermost of the two forms on the paper, and when done to pack them so securely that they cannot suffer by being brought in the stage, & to deliver them to messrs. Gibson & Jefferson, who will in the mean time advance to him the necessary money. his final account must be transmitted to mr Claxton, who will see to it’s paiment. there must be no avoidable delay in the execution or forwarding of this work.
                  
                     Th: Jefferson 
                     
                  
               